NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MILO D. BURROUGHS,
Petition,er,
V. -
MERIT SYSTEMS PROTECTION BOARD,--
Respondent,
and
DEPARTMENT OF TRANSPORTATION,
In,tervenor. ` _
2010-31S[)
Petition for review of the Merit Systems Protection
Board in case no. DA4324100311-I-1.
ON MOTION
ORDER
Upon consideration of the motions to reform the offi-
cial caption to designate the Merit Systems Protection
Board as the respondent and to permit the Department of
Transportation to interVene,
rr is or-mEREn Tn_A'r; f

BURROUGHS V. MSPB 2
(1) The motions are granted The revised official cap-
tion is reflected above
(2) The respondent's and intervenor's briefs are due
within 40 days of the date of filing of this order.
FOR THE COURT
 1 4  /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Milo D. Burroughs _"_EB
Vincent D. Phi1lips, Esq. _U.S. COUKFQF AFgEALS FOR
Sara Rearden, Esq. THE FEDERm' mem
820 DEC 1 4 2010
JAN HORBALY -
_Ci.ERK